Citation Nr: 1337567	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-40 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right leg bruise.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing.  A transcript of that hearing is of record.  

This issue was remanded by the Board in July 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for residuals of a right leg bruise.  When this issue was before the Board in July 2011, it was determined that further development was needed to include affording the Veteran a VA examination and obtaining an etiology opinion.  The Veteran was afforded a VA examination in July 2011.  During that examination, imaging studies of the ankle revealed abnormal findings.  A very subtle nondisplaced fracture of the distal right fibula was suspected.  Repeat films were deemed necessary and ordered for two weeks.  It was indicated, however, that as of four weeks later the Veteran had not returned for the radiographs and the chart had to be released.  

The record shows that following the VA examination some of the Veteran's mailings from the RO were undeliverable and his correct mailing address was in question.  In the May 2012 Supplemental Statement of the Case, the RO noted that the Veteran did not report for his follow up x ray as requested by the examiner.  In July 2012, however, the Veteran indicated that he was never informed of an appointment to come back for an additional x ray.  There is no showing in the record that another examination was scheduled and/or, if so, that the Veteran was notified of any such appointment.  

As the VA examiner indicated that further x ray was needed to fully evaluate the Veteran's disability and the Veteran was not afforded an opportunity to present for the follow up visit, the Board finds that a remand is warranted to allow him to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a follow up x ray to determine if he has any current residuals of the injury to his right leg that he sustained in service in December 1965.  After follow up x rays have been obtained, the July 2011 examiner, if available, must again review the claims file and provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that it is a result of the December 1965 accident when the Veteran fell through a ladder.  A complete rationale should be provided for all of the examiner's conclusions.  In doing so, the examiner should specifically address the Veteran's contentions that he has a knot on his leg as a result of this incident and that his right foot gets numb.  If the examiner is unable to provide the requested opinion, then he should explain why this is the case in the report of examination. 

If the July 2011 VA examiner is unavailable, forward the records to a similarly situated examiner for entry of an opinion, and/or schedule the Veteran for another VA examination that addresses the questions outlined above and in the July 2011 remand, as needed.  

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


